Citation Nr: 1341658	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  99-21 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of an injury to the left clavicle.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1978 and from June 1979 to June 1983.  

This matter is before the Board of Veterans' Appeals (hereinafter "Board") on remand from the United States Court of Appeals for Veterans Claims (hereinafter "Court").  In an April 2012 Order, the Court endorsed an April 2012 Joint Motion for Remand; vacated the portion of a July 2011 Board decision that, in pertinent part, denied entitlement to service connection for residuals of an injury to the left clavicle; and remanded the matter for compliance with the instructions in the Joint Motion.  

The matter of claim for service connection for residuals of an injury to the left clavicle initially came before the Board on appeal from a September 1996 rating decision of the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Atlanta, Georgia, which denied the claim for service connection.  In March 2001, the Veteran testified at a hearing before the undersigned Veterans Law Judge (hereinafter "VLJ").  In December 2001 and February 2009, the Board remanded the matter to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC for additional development prior to the July 2011 decision denying the Veteran's claim.  

In January 2013 and June 2013, the Board again remanded the matter to the RO via the AMC for additional development of the record, to include obtaining VA examination and medical opinion, and for corrective action under Stegall v. West, 11 Vet. App. 268 (1998).  

As noted in the June 2013 Board remand, in an April 2013 brief submitted by the Veteran's representative, the issues of entitlement to service connection for an acquired psychiatric disorder, including depression; and for gastroesophageal reflux disease (hereinafter "GERD") and hypertension, to include as secondary to the side effects of treatment with non-steroidal anti-inflammatory drugs (hereinafter "NSAIDs") for the various service-connected orthopedic disabilities was raised.  These issues have still not been adjudicated by the Agency of Original Jurisdiction (hereinafter "AOJ") and the Board does not have jurisdiction over them.  They are again referred to the AOJ for appropriate action.  

This appeal was processed using the VA's Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal must again be REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.  


REMAND

While the Board regrets the further delay that another remand of this case will cause, the record is not ready for appellate review because the Board's June 2013 remand directives have not been completed by the RO/AMC.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives).  

In February 2013, the Veteran was provided with an examination with a VA physician's assistant.  The representative alleged that the physician's assistant has not been a licensed practitioner in the state of Georgia since 2005, and attached an NPI registry entry and license number, as well as the license data from the Georgia Composite Medical Board, which appeared to indicate that her license status is "lapsed" and that the license expired in December 31, 2004.  As this constitutes a challenge to the competency of VA's medical expert, VA must put forth evidence and argument affirmatively establishing the competency of the examiner or, if this cannot be accomplished, provide the Veteran with an adequate examination with a different VA examiner.  In relation to the competency of VA examiners, there is a presumption of the competency of the examiner and the adequacy of the opinion unless a specific challenge is made as to adequacy or competency.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011); Cox v. Nicholson, 20 Vet. App. 563 (2007).  While the Board is entitled to assume the competency of a VA examiner, the "appellant bears the burden of persuasion to show that such reliance was in error."  See Hilkert v. West, 12 Vet. App. 145, 151 (1999), aff'd, 232 F.3d 908   (Fed. Cir. 2000); see also Berger v. Brown, 10 Vet. App. 166, 169 (1997).  

On remand in June 2013, the RO/AMC was asked to determine whether the VA physician's assistant in question was authorized to perform the February 2013 VA examination, including investigation into whether she was working under a supervising physician at the time of the February 2013 examination.  Also pursuant to the Board's June 2013 remand order, this case was remanded for further development and an addendum to the VA examination conducted in February 2013.  The addendum opinion was provided in July 2013 by the physician's assistant in question.  

In an August 2013 Appellate Brief Presentation, the Veteran's representative observed that the AMC failed to comply with the Board's June 2013 remand directives.  Specifically, the Veteran's representative noted that the AMC failed to "put forth evidence and argument affirmatively establishing the competency of the examiner," and instead, merely emailed the examiner in question.  The representative noted that in correspondence labeled "Email establishing examiner's authority," dated in June 2013, rather than verify with the VA Medical Center's (hereinafter "VAMC") credentialing authority that the examiner was competent, the AMC simply asked her directly.  The Board notes that the June 2013 email, referenced in the August 2013 Appellate Brief Presentation, indicates that the VA physician's assistant responded to an inquiry as to her authorization to practice.  She reported that she was authorized at the Dublin VAMC, and worked under the supervision of "Dr. M. R." who works in primary care.  She also reported that she had worked in the Dublin VAMC for 7 years, and was supervised by "Dr. K. M.G." as well as "Dr. M. R."  However, the VA physician's assistant failed to provide verifiable proof of her current credentials, such as independent verification that her license is up to date.  

The Board acknowledges that VA medical facilities (or the medical examination contractor) are responsible for ensuring that examiners are adequately qualified.  VBA Adjudication Procedure Manual M21-1, Manual Rewrite (hereinafter "M21-1 MR"), Part III, Subpart IV, Chapter 3, Section D, Subsection b.  However, the Board agrees that further development must be undertaken to verify the VA physician's assistant's credentials through a source independent of herself, as the Dublin VAMC did not provide information regarding her credentials.  The Board is required to ensure compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Again, if it is determined that the examiner was not authorized to perform the February 2013 VA examination, schedule the Veteran for a new VA examination with a different VA examiner and obtain all requested opinions on the etiology of any diagnosed left shoulder and/or clavicle disorder.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must determine whether the VA physician's assistant who performed the February 2013 VA examination and provided the June 2013 addendum opinion was authorized to do so.  Verification of her credentials should be undertaken through an independent source, unless the VA physician's assistant is able to provide verifiable proof that her license to practice is current.  Specifically, the Dublin VAMC should be contacted to verify the physician's assistant's license credentials.  If such verification is possible, associate all supporting documentation in the electronic records file.  

2. If the February 2013 VA physician's assistant's authority to conduct the examination cannot be established, schedule the Veteran for a new VA examination with a different appropriate examiner.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests, including x-rays, should be accomplished.  

The examiner should provide the following requested information:

(a) Identify all left clavicle and shoulder diagnoses that are substantiated by the medical evidence of record.  In determining whether any diagnosis is warranted, the examiner should explicitly address all diagnoses or assessments currently listed in the record.  

(b) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left shoulder or clavicle disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including the following documented incidents:

(i) September 1974 shoulder injury, 
(ii) July 1975 shoulder injury, 
(iii) June 1975 treatment for left shoulder pain,
(iv) April 1980 motor vehicle accident, and/or 
(v) June 1980 motor vehicle accident.

(c) Determine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left shoulder or clavicle disorder was proximately caused by the following service-connected disabilities:

(i) degenerative disc disease of the cervical spine, 
(ii) degenerative joint and disc disease of the lumbar spine, and/or 
(iii) residuals of a left wrist dislocation with carpal tunnel syndrome.  

(d) Determine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left shoulder or clavicle disorder was aggravated by (chronically worsened) the following service-connected disabilities:

(i) degenerative disc disease of the cervical spine, 
(ii) degenerative joint and disc disease of the lumbar spine, and/or 
(iii) residuals of a left wrist dislocation with carpal tunnel syndrome.  

If any requested information cannot be provided without resort to speculation, indicate whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue, or because of some other reason.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached that clearly states the conclusions, identifies the supporting data for each conclusion, and provides a reasoned medical explanation connecting the supporting data to each conclusion.  

3. The RO/AMC must review the supplemental medical opinion or examination report obtained to ensure that the corresponding remand directives have been accomplished, and return the case to the VA examiner if all questions posed are not answered.  

4. The RO/AMC must then readjudicate the Veteran's claim for service connection for a left shoulder and/or clavicle disorder.  If the full benefit sought on appeal is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for a response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  


